I concur. But I think it should be emphasized that the door is open to appellants and respondents alike to ask for the introduction of new evidence or a reconsideration of the evidence already in the record.
I agree that in the matter of the introduction of new evidence and the making of new or contrary findings, the power should be sparingly exercised and that unless it can be seen that controlling questions will be thereby introduced, all such applications should be denied.
I agree further that in a certain sense formal findings are not necessary or appropriate in causes where a reversal is ordered. But the order of reversal upon the new evidence, or on a reconsideration of the evidence, is tantamount to a finding for the appellant. In such a case, the proper practice in most instances would seem to be to direct the proper judgment to be entered by the trial court. If the opportunity to resort to the new procedure is equal and coexistent between the litigants and is restricted to the consideration of only such questions as will determine the course of the litigation, I see no reason why this innovation may not work for justice and the dispatch of causes pending in the courts. *Page 279